               Case 4:19-cv-03633 Document 1-1 Filed on 09/25/19 in TXSD Page 1 of 10




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20318619
Notice of Service of Process                                                                            Date Processed: 08/29/2019

Primary Contact:           Arlene Smith
                           Liberty Mutual Insurance Company
                           175 Berkeley St
                           Boston, MA 02116-5066

Entity:                                       Safeco Insurance Company Of America
                                              Entity ID Number 2781189
Entity Served:                                Safeco Insurance Company of America
Title of Action:                              Patrick Taylor vs. Safeco Insurance Company of America
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County Court at Law, TX
Case/Reference No:                            1139669
Jurisdiction Served:                          Texas
Date Served on CSC:                           08/29/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Brenton M. Stanfield
                                              832-721-2716

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                           Exhibit
                                                          EXHIBIT
                                                          _________
                                                              A
              Case 4:19-cv-03633 Document 1-1 Filed on 09/25/19 in TXSD Page 2 of 10


                                            OFFICE OF I)IANE TRAUTMAN
                                            COUNTY CLERK, HARRIS COUNTY, TEXAS
                                             COUNTY CIVIL COURTS DEPARTMENT

                                            Docket Number: 1139669
                  Receipt Number: CL-2019-315638 Date: 08/26/2019 Certified Mail Fee: $80.00
                                  Tracking Number: 7010-1870-0000-2785-9333

PATRICK TAYLOR, ET AL
Plaintiff                                                                 In The County Civil Court at Law No. 1
VS.                                                                       201 Caroline, No. 500
SAFECO INSURANCE COMPANY OF AMERICA,                                      Houston, TX 77002
ET AL
Defendant

                                           THE STATE OF TEXAS
                           ORIGINAL PETITION ADMISSIONS, DISCLOSURE CITATION
                           BY CERTIFIED MAIL THROUGH THE COUNTY CLERK, RRR

To:      SAFECO INSURANCE COMPANY OF AMERICA
         C/O REGISTERED AGENT: CORPORATION SERVICE COMPANY
         211 EAST 7TH STREET, SUITE 620
         AUSTIN, TX 78701

By Certified Mail, Return Receipt Requested

Attached is a copy of petition.
This instrument was filed on the 19th day of August, 2019, in the above cited cause number and court. The instrument
attached describes the claim against you.

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the county
clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were
served this citation and petition, a default judgment may be taken against you.

Issued and given under my hand and the seal of said_court,_at-Houston,—Texas;on-this 27th-day-of August,-2-OT9

(Seal)                                                          Diane Trautman, County Clerk
                                                                County Civil Court at Law No. 1
                                                                201 Caroline, Suite 300
                                                                Harris County, Texas




                                                                Jesse S99sol, ~
                                                                Deputy County Clerk
Requested By: BRENTON STANFIELD
               ONE ALLEN CENTER
               500 DALLAS ST SUITE 3030
               HOUSTON TX 77002-4705
                                              P.O. Box 1525 • Houston, TX 77251-1525 0(713) 274-1374

         FormNo. H01223 (Rev. 08/29/2016)                  WWW.CCLERK.HCTX.NET                          Page 1 of 1
                  Case 4:19-cv-03633 Document 1-1 Filed on 09/25/19 in TXSD Page 3 of 10
                                                                      OFFICER'S RETURN

Came to hand on                                                                                     , at                 o'clock _.M. and

executed in                                                                           County, Texas, by delivering to each of the within named Defendants, in
Derson, a true coov of this Citation together with the accomnanving conv nf the Plaintiffs netitinn. at the fnllnwing time and nlaces to-wit_

                                                       DATE                                            TIME
                     NAME                                                                                                              PLACE OR
                                                       Month         Day        Year           Hour / Min. - AM/PM                 ADDRESS OF SERVICE




and not executed as to the Defendant


the diligence used in finding said Defendant , being


and the cause of failure to execute this process is:
and the infonnation received as to the whereabouts of the said Defendant , being:




(Authorized Person)                                                                                                                                  (Constable)
Sworn to and subscribed before me this                         day                                                                         County, Texas


of

                                                                                          M
                                                                                          E                                                                              Deputy
(Notary Public)



                                           RETURN FOR NOTICE TO SERVE NON-RESIDENT DEFENDANT

STATE OF                                                §

COUNTY OF                                               §

Before me, the undersigned authority, personally appeared
a person competent to make oath, and who by me being duly sworn, deposes and says; that this notice came to hand on
                                                                                        , at                        o'clock A.M./P.M., and executed by delivering
to defendant,                                                                       in person, at
in                                                             County                          State of
                                                               on                                                             at                               o'clock
A.M./P.M., a true copy of the notice, with a copy of plaintiff s petition attached thereto. He further says that he is in no manner interested in this Suit.


Sworn to and subscribed before me,




                                                                                                                                                         (Constable)
                                                                                                                                                         _, County,


                                                                             State of


                                                                                          By                                                                             Deputy




Form No. H-01-028 (Rev. 08/01/2011)
     Case 4:19-cv-03633 Document 1-1 1139669
                                       Filed on 09/25/19 in TXSD Page 4 of 10
                                                                                                  8/19/2019 12:05 PM
                                                                                                      Diane Trautman
                                Harris County - County Civil Court at Law No. 1
                                                                                                         County Clerk
                                                                                                        Harris County

                                   NO.                                            JURY FEE PAID

 PATRICK TAYLOR and                                             IN THE COUNTY COURT AT LAW
 SUNDAY TAYLOR

       Plaintiff,

 .
 V                                                                                        NO.

 SAFECO INSURANCE COMPANY
 OF AMERICA, AMERICAN STATES
 INSURANCE COMPANY of TEXAS,
 and LIBERTY COUNTY MUTUAL
 INSURANCE COMPANY

       Defeizdant                                                         HARRIS COUNTY, TEXAS


                       PLAINTIFFS' ORIGINAL PETITION AND
                    REQUEST FOR DISCLOSURE AND ADMISSIONS


        NOW COMES Patrick and Sunday Taylor ("Plaintiffs") and file this Original Petition

against Defendants Safeco Insurance Company of America, American States Insurance

Company, and Liberty County Mutual Insurance Company (collectively "Safeco") and,

in support thereof, show as follows:

                                                      A.

                                   DISCOVERY CONTROL PLAN

         Pursuant to Rule 190 of the Texas Rules of Civil Procedure, Plaintiffs intend for

discovery to be conducted under Leve12 of this Rule (190.2).



                                                 PARTIES

         Plaintiffs Patrick and Sunday Taylor are individuals residing in Harris County, Texas,

who may be served by notice to their attorney Brenton Stanfield, Stanfield & Dupre PLLC,

1095 Evergreen Circle. Suite 200, The Woodlands, Texas, 77380.

PLAINTIFFS' oRIGINAL PETITION
PAGE 1 OF 6
       Case 4:19-cv-03633 Document 1-1 Filed on 09/25/19 in TXSD Page 5 of 10

7

            Defendant Safeco Insurance Company of America is an insurance company registered to

    do business in Texas, and may be served by serving its registered agent, Corporation Service

    Company, at 211 East 7th Street, Suite 620, Austin, TX 78701.

            Defendant American States Insurance Company of Texas is an insurance company

    registered to do business in Texas, and may be served by serving its registered agent,

    Corporation Service Company, at 211 East 7" Street, Suite 620, Austin, TX 78701.

            Defendant Liberty County Mutual Insurance Company is an insurance company

    registered to do business in Texas, and may be served by serving its registered agent,

    Corporation Service Company, at 211 East 7t' Street, Suite 620, Austin, TX 78701.

                                                     .:


                                      JUItISi)ICTION & VENUE

            This Court has jurisdiction over this matter because the amount in controversy exceeds

    the jurisdictional minimum limits of this Court. Venue is proper in this Court under Section

    15.002 of the Texas Civil Practice & Remedies Code because Harris County is the county in

    which all or a substantial part of the events or omissions giving rise to the claim occurred.
                                                                                                ~

                                                     C.

                                      FACTUAL ALLEGATIONS

            Plaintiffs own a 2010 Jeep Wrangler Unlimited, VIN 1 J4HA3H 15AL224924 ("Jeep")

    Plaintiffs insured the Jeep through Safeco. On August 24, 2017, Hurricane Harvey made landfall

    in Texas. From August 24-August 29, it dumped historic amounts of rainfall on the greater

    Houston area. During this historic rainfall, the Jeep was parked outside. Multiple days of heavy

    rainfall caused rainwater to penetrate the vehicle and damage the interior of the Jeep. The Jeep

    was not flooded. All water penetration was caused by fresh rainwater.

             Plaintiffs reported the damage to Safeco and made a claim. On or about September 8,

    2017, Plaintiffs received a letter from Safeco that claims that the Jeep is a"total loss" with a
    PLAINTIFFS' ORIGINAL PETITION
    PAGE 2 OF 6
         Case 4:19-cv-03633 Document 1-1 Filed on 09/25/19 in TXSD Page 6 of 10

e
      value of approximately $19,000.00. Safeco's determination was based on the flawed

      determination that the damage had been caused by floodwater. In addition, the letter incorrectly

      identified the date of loss as August 19, 2017 — 5 days before Hurricane Harvey made landfall.

      Fearing a mistake, Plaintiffs contacted the claims adjuster to make sure it was clear that the

      damages to their Jeep were from rainwater, not flooding.

              The adjuster, Ronald Fernandes agreed. On September 19, 2017, Fernandes modified his

      report to remove the assessment that the Jeep was a total loss due to flooding and identified

      approximately $2500 in repairs due to the rainwater penetration. Plaintiffs obtained repairs at

      AutoNation Jeep at a cost of $2,727.80. Plaintiffs paid a$1,000 deductible and Safeco paid the

      remaining $1,727.80. Plaintiffs considered the matter closed. '

              However, in December 2018, Plaintiffs took the Jeep to the dealership intending to trade

      it in and purchase a new vehicle. The dealership ran a Carfax report to assess the trade-in value

      and discovered that the Jeep had been reported as a"total loss" as of August 19, 2017. The

      dealership indicated that the trade-in value of the Jeep was de minimis. Plaintiffs were

      understandably dismayed.

               Plaintiffs contacted Safeco to try to clear up the discrepancy. In January 2019, the

    — Plaintiffs corresponded with-Goosehead—Insurance,—their insurance agent, whoconfirmedthat

      Safeco totaled out the Jeep and reported that the damage had been caused by flood water.

      Plaintiffs sent a demand letter to Safeco, through Goosehead, demanding compensation for the

      loss in value to the Jeep attributable to the false report that the Jeep was damaged by flood water.

               Plaintiffs have been damaged approximately $19,000.00 as a result of Safeco's false

      report of flood damage.




      PLAINTIFFS' ORIGINAL PETITION
      PAGE 3 OF 6
   Case 4:19-cv-03633 Document 1-1 Filed on 09/25/19 in TXSD Page 7 of 10



                                                       0

                       COUNT 1- BREACH OF INSURANCE CONTRACT

        Plaintiffs entered into a valid contract to purchased insurance from one or more of the

Safeco defendants.1 Plaintiffs performed under the contract by paying their premiums to Safeco.

Plaintiffs suffered a loss while covered by Safeco when fresh water penetrated her vehicle

causing damage. Safeco has breached its contract by failing and refusing to cover the loss as

agreed. Plaintiffs have suffered damages of approximately $19,000.00.

                                                       E.

                   COUNT 2— UNFAIR CLAIMS SETTLEMENT
           VIOLATON OF TEXAS INSURANCE COI)E SECTION 541.001, et seg.

        Pursuant to Texas Insurance Code § 541.060, it is an unfair or deceptive act to engage in

unfair settlement practices. Specifically, the following acts constitute unfair settlement practices:

        (a) misrepresenting to a claimant a material fact relating to coverage at issue;

        (b) failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of
            a claim with respect to which the insurer's liability has become reasonably clear.

Safeco misrepresented to Plaintiffs that they had removed the total loss determination and only

compensated Plaintiffs to repair the Jeep. Once Plaintiffs discovered that Safeco had not

removed the total loss determination, they informed Safeco. Safeco failed to attempt in good

faith a prompt, fair, and equitable settlement of the claim even after Plaintiffs made it aware of

its liability. On knowledge and belief, Safeco knowingly reported the Jeep as totaled in order to

inflate its own loss numbers resulting from Hurricane Harvey but failed to compensate Plaintiffs.

As a result of Safeco's violations of the Texas Insurance Code, Plaintiffs have suffered damages

of approximately $19,000.




1 Each of the Safeco defendants is listed on the various documentation provided to Plaintiffs. On knowledge and
belief, the Safeco defendants are affiliated entities.
PLAINTIFFS' ORIGINAL PETITION
PAGE 4 OF 6
    Case 4:19-cv-03633 Document 1-1 Filed on 09/25/19 in TXSD Page 8 of 10



         Safeco's conduct was done knowingly and intentionally, and Plaintiffs are entitled to

treble damages and mental anguish damages.

                                                   F.
                                         COUNT3—FRAUD
         Safeco represented to Plaintiffs that their Jeep had not been totaled. Safeco knew that it

had reported the Jeep as a total loss. Safeco intended to induce Plaintiffs into accepting a smaller

settlement by paying them to fix the Jeep. Plaintiffs actually and justifiably relied on Safeco's

representations by accepting the smaller settlement and suffered damages of approximately

$19,000.

                                                   G.
                                          ATTORNEY FEES

         As a result of the Safeco's breach of contract, Plaintiffs have incurred reasonable and

necessary attorney fees and is entitled to recover the same pursuant to Section 38.001 of the

Texas Civil Practice and Remedies Code.

         In addition, Plaintiff is entitled to recover reasonable and necessary attorney fees under

Texas Insurance Code § 541.152 as a result of Safeco's unfair claims settlement practices.

Plaintiffs_are_therefor.e-entitled-to-recover-r-easonable-and-necessary attorrrey's fees which will-be

proven at the time of trial.

                                                   "I
                                    CONDITIONS PRECEDENT

         Plaintiffs have satisfied all conditions precedent to bringing suit in this case.

                                                    I.

                                           JURY DEMAND

         Plaintiffs request a trial by jury on all issues and tenders the requisite jury fee.


PLAINTIFFS' ORIGINAL PETITION
PAGE 5 OF 6
   Case 4:19-cv-03633 Document 1-1 Filed on 09/25/19 in TXSD Page 9 of 10



                                                 J.
                          REOUEST FOR DISCLOSURE & ADMISSIONS

        Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs request that Safeco disclose,

within fifty (50) days after service of this petition and request, the information and/or material

described in Texas Rule of Civil Procedure 194.2.

                                                1X

                                            PRAYER
        Plaintiffs requests that the Safeco defendants be cited to appear and answer and that the

Court render a judgment against the Safeco defendants, and that Plaintiffs be granted relief from

the Safeco defendants for all of Plaintiffs' damages, including but not limited to:

    1. actual damages in the amount of $19,000;

    2. treble and exemplary damages;

    3. reasonable and necessary attorneys' fees and costs of court,pre- and post judgment

         interest; and

    4. all such other and further relief, general and special, legal and equitable, to which

         Plaintiffs may show themselves justly entitled through the course of these proceedings.

                                —             Respectfullysubmitted; —

                                              STANFIELD & DUPRE, PLLC


                                              By: ~
                                                                  --'l
                                              Brenton M. Stanfield'A
                                              State Bar Number 24054593
                                              1095 Evergreen Circle
                                              Suite 200-408
                                              The Woodlands, TX 77380
                                              Telephone: (832) 721-2716
                                              E-mail: brent@stanfieldfirm.com

                                              Attorneys for Sunday Taylor


PLAINTIFFS' ORIGINAL PETITION
PAGC 6 OF 6
                             Case 4:19-cv-03633 Document 1-1 Filed on 09/25/19 in TXSD Page 10 of 10
                                                                                                               J         1.        ~                           — •'e     l~, r,il
                                                                                                              II ~J~rj   '~' • _        ri
                                                                                                                                   tr,5s -_ i~ ~-'i .,._I q~



 ~s cOG    ®IANE TRAUTMAN                                                                                                                                              i iJi1`
x~    ~e   COUNTY CLERK, HARRIS COUNTY
~     T    POST OFFICE BOX 1525
           HOUSTON, TEXAS 77251-1525




                                                                                     TO:                  RETURN POSTAGE GUARANTEED


                                                                                             COPORATION SERVICE COMPANY
                                                                                             211 EAST 7TH STREET, SUITE 620
                                                                                             AUSTIN, TX 78701

                                                                                             BY CERTIFIED MAIL, RETURN RECEIPT
                                                                                             REQUESTED
                                                                                             BY DELIVEREE TO ADDRESSEE ONLY
